DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-8, 10-14, 16, 19, 37-39 are pending.
Claims 3-4, 9, 15, 17-18, 20-36 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: by means of in claim 38.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  The blocking part is the structure which accomplishes the function.  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 10-11, 13, 16, 19 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (GB 2458762) in view of Kemper et al (“Kemper”) (US 6,345,480).
Re claim 1, Whiting discloses a finishing accessory (Fig. 1 10) comprising a deformable finishing profile (14) and at least one blocking part (18A), said finishing profile (10) is suitable for making up a finishing transition between two surfaces (Page 1 first paragraph), and comprises two rigid wings (20 to the left of 40, and 20 to the right of 40) that extend lengthwise parallel (Fig. 1) to a longitudinal axis A, (Fig. 1, into the page), which are spaced from one another (spaced by 40) and which are intended to be in contact respectively with the two surfaces to be connected (Page 7, 3rd full paragraph), each wing (20 to the left of 40, and 20 to the right of 40) has, on its underside (underside of 20), a rigid longitudinal projection (34, 36) that extends lengthwise parallel to said longitudinal axis A, (Fig. 1 into the page), the flexible hinge (as moved below) and the two rigid longitudinal projections (34, 36) define a longitudinal groove (328) between the two rigid longitudinal projections (34, 36), said at least one blocking part (18A) comprises an adjusting shim (32), which extends lengthwise (Fig. 1), which is capable of being inserted into said longitudinal groove (38) and which, once inserted into said longitudinal groove (38), acts as a stop (32 acts as a stop) preventing the two rigid longitudinal projections (34, 36) from being brought closer to one another (Fig. 1) so as to block an inward rotation of the two rigid wings (20 to the left of 40, and 20 to the right of 40) in relation to one another in a plane (X, Y) perpendicular (Fig. 1, vertically and left/right) to the longitudinal axis (A) (Fig. 1 into the page) and in the first directions of rotation (such as downward) of lower faces (lower faces of 20) of the two rigid wings (20 to the left of 40, and 20 to the right of 40) towards one another (Fig. 1), with a predefined angular orientation (as shown in Fig. 1, being a predefined angular orientation) of the two rigid wings (20 to the left of 40, and 20 to the right of 40) relative to one another (Fig. 1),
but fails to disclose the finishing profile as deformable, a flexible hinge that extends lengthwise parallel to said longitudinal axis A, which is, at least in part, positioned between the two rigid wings, and which connects the two rigid wings to one another while allowing a rotation of the two wings relative to one another in a plane (X, Y) perpendicular to the longitudinal axis A.
However, Kemper discloses the finishing profile (2) as deformable (via 4’), a flexible hinge (4’) that extends lengthwise parallel to said longitudinal axis A, (Fig. 1, into the page), which is, at least in part, positioned between (Fig. 1) the two rigid wings (2’, 2’’), and which connects the two rigid wings (Fig. 1 2’, 2’’) to one another while allowing a rotation (as 4’ is a bending groove) of the two rigid wings (2’, 2’’) relative to one another in a plane (X, Y) perpendicular (such as vertically) to the longitudinal axis A (Fig. 1 into the page).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the finishing accessory of Whiting with the finishing profile as deformable, a flexible hinge that extends lengthwise parallel to said longitudinal axis A, which is, at least in part, positioned between the two rigid wings, and which connects the two rigid wings to one another while allowing a rotation of the two wings relative to one another in a plane (X, Y) perpendicular to the longitudinal axis A as disclosed by Kemper in order to allow for flexibility and play to ensure proper contact and alignment of the wings on each side on each floor surface (see, for example, the dashed line of 2’’’ in Fig. 1 allowing for such play via 4’).
The phrases, “suitable for making up a finishing transition between two surfaces,” “intended to be in contact respectively with the two surfaces to be connected” and “capable of being inserted into said longitudinal groove and which, once inserted into said longitudinal groove, acts as a stop preventing the two rigid longitudinal projections from being brought closer to one another so as to block the inward rotation of the two rigid wings in relation to one another in a plane (X, Y) perpendicular to the longitudinal axis A and in the first directions of rotation of lower faces of the two rigid wings towards one another, with a predefined angular orientation of the two rigid wings relative to one another” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Whiting as modified discloses the finishing accessory according to claim 1, Kemper discloses the flexible hinge (4’) extends over the an entire length of the two rigid wings (2’, 2’’), an upper face (of 4’) of the flexible hinge (4’) is located in the extension of upper faces (upper face of 2’, 2’’) of the two rigid wings (2’, 2’’) so as to form an upper face (upper surface of 2) of the deformable finishing profile (2) that is uniform without recess (Fig. 1) at the junction between each rigid wing (2’, 2’’) and the flexible hinge (4’), or a combination thereof (Fig. 1, as the top of 2 is smooth), 
but fails to disclosing wherein the flexible hinge is positioned between the two rigid wings.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible hinge to be located between the two rigid wings in order to allow for more flexure (by moving the hinges towards the middle) allowing for more variability in bending to accommodate varying surfaces, especially at varying heights.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 5, Whiting as modified discloses the finishing accessory according to claim 1, further comprising a longitudinal rim (24, 26) for blocking in rotation (24, 26 block rotation) that prevent a separation of the two rigid longitudinal projections (34, 36) relative to one another so as to block an outward rotation (Fig. 1) of the two rigid wings relative to one another in the plane (X, Y) (vertically) perpendicular to the longitudinal axis (A )(Fig. 1, into the page) and in a direction of rotation of lower faces (lower faces of 20 on each side of 40) of the two rigid wings (20 on each side of 40) opposite a first directions of rotation (Fig. 1), with a predefined angular orientation of the two rigid wings relative to one another (20 showing a predefined angular orientation on each side of 40).
Re claim 6, Whiting as modified discloses the finishing accessory according to claim 5, wherein the longitudinal rim (24, 26) forms an integral part (Fig. 1) of the at least one blocking part (18A).
Re claim 7, Whiting as modified discloses the finishing accessory according to claim 5, wherein the longitudinal rim (24, 26) comprise comprises two lateral stops (24, 26) that extend lengthwise on either side of the adjusting shim (32) while being spaced apart from the adjusting shim (32) and which have a function of laterally outwardly blocking the two rigid wings (20 on each side of 40) of the deformable finishing profile (14) relative to one another (Fig. 1).
Re claim 10, Whiting as modified discloses the finishing accessory according to claim 1, wherein each blocking part (18A) is capable of being assembled with the deformable finishing profile (14) so as to form a monolithic assembly (Fig. 1, as interpreted under 35 USC 112).
Re claim 11, Whiting as modified discloses the finishing accessory according to claim 1, further comprising a fixing rail (16) with which the at least one blocking part (18A) is able to be fitted (Fig. 1).
Re claim 13, Whiting as modified discloses the finishing accessory according to claim 1, wherein the deformable finishing profile (14) is in one piece (Fig. 1).
Re claim 16, Whiting as modified discloses the finishing accessory according to claim 1, wherein said at least one blocking part is adapted to block the two rigid wings in inward rotation with respect to one another with an external angle (A1), between upper faces of the two rigid wings and measured at junctions of the flexible hinge with the two rigid wings and equal to 180°, said at least one blocking part is adapted to block the two rigid wings in inward rotation with respect to one another with an external angle (A2), between upper faces of the two rigid wings and measured at the junctions of the flexible hinge with the two rigid wings, of between 180° and 270°, and/or wherein said at least one blocking part is adapted to block the two rigid wings in inward rotation with respect to one another with an external angle (A3), between upper faces of the two rigid wings and measured at junctions of the flexible hinge with the two rigid wings, equal to 270° (at the very least, the blocking part 18A will block rotation of 20, on either side of 40, from rotating downwards 270 degrees, and 180 degrees.  This is because the upper faces of the wings cannot bend downward more than when in contact with the top of 24 or 26, or the top of 44 or 46, and bending to that point would be less than 180 degrees, and less than 270 degrees, when measured from the upper surface of the wings at the intersection of 40 and 20.  Also, this language is part of an or clause, and at the very least, 18A prevents rotation 270 degrees.  The language does not recite that an upon abutting of the blocking part with the wings, the wings are located at 180 or 270 degrees with respect to each other.  Finally, the language “adapted to” is intended use, and the element need only be capable of meeting the claimed limitation).
Re claim 19, Whiting as modified discloses the finishing accessory according to claim 1, Kemper discloses wherein the flexible hinge (4’) allows a rotation of the two rigid wings (2’, 2’’) relative to one another in a plane (X, Y) perpendicular (vertically) to the longitudinal axis (A) (Fig. 1 into the page), without stretching and without compression (as bending does not compress or stretch the hinge, as shown by the hinge being in the same space when bent and not bent at 4’ on the side of 2’’) of the flexible hinge (4’).
Re claim 37, Whiting as modified discloses a use of the finishing accessory according claim 1, as a finishing transition between two surfaces (Page 1 first paragraph, Page 7 3rd full paragraph), or r between two floor coverings, or between a floor covering and a floor, or between two wall coverings, or between a wall covering and a wall on which the wall covering is fixed, or between two surfaces oriented transversely, or between two surfaces oriented perpendicularly, with respect to one another (Page 1 first paragraph, Page 7 3rd full paragraph).
Re claim 38, Whiting as modified discloses a method of installing a finishing accessory according to claim 1 (see above), to form a finishing transition between two surfaces (Page 1 first paragraph, Page 7 3rd full paragraph), during which the two rigid wings (20 to either side of 40) of the deformable finishing profile (14) are rotationally blocked (once modified with 4’ of Kemper) by means of the at least one blocking part (18A) and said at least one blocking part (18A) is fixed between the two surfaces (Page 1 first paragraph, Page 7 3rd full paragraph) to be connected with the two rigid wings (20 to either side of 40) in contact respectively with the two surfaces to be connected (Fig. 4A-6D, Page 1 first paragraph, Page 7 3rd full paragraph, as is the purpose of 20).
Re claim 39, Whiting as modified discloses the method according to claim 38, wherein the two surfaces are substantially coplanar (Fig. 4A-6D) or wherein the two surfaces are non-coplanar and the deformable finishing profile is adapted to make up for a level between the two surfaces that are not coplanar or wherein the two surfaces are oriented (Fig. 4A-6D).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (GB 2458762) in view of Kemper et al (“Kemper”) (US 6,345,480) and Grosjean (US 2002/0050109).
Re claim 8, Whiting as modified discloses the finishing accessory according to claim 1, but fails to disclose further comprising at least two separate blocking parts, each of the at least two blocking parts corresponding to at least one different angular orientation of the two rigid wings, or wherein at least one blocking part is reversible so as to allow the two rigid wings to be blocked in rotation relative to one another in at least two different angular orientations, or a combination thereof.
 However, Grosjean discloses further comprising at least two separate blocking parts (3), each of the at least two blocking parts (3) corresponding to at least one different angular orientation (Fig. 1) of the two rigid wings (22 to the left and right of 21), or wherein at least one blocking part is reversible so as to allow the two rigid wings to be blocked in rotation relative to one another in at least two different angular orientations, or a combination thereof (as this is an “or” clause).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finishing accessory of Whiting with at least two separate blocking parts, each of the at least two blocking parts corresponding to at least one different angular orientation of the two rigid wings, or wherein at least one blocking part is reversible so as to allow the two rigid wings to be blocked in rotation relative to one another in at least two different angular orientations, or a combination thereof as disclosed by Grosjean (instead of the single, continuous blocking part shown in Whiting) in order to reduce material used, saving costs, as using a handful of blocking parts intermittently across the finishing accessory would reduce blocking part material requires, as compared to a single, continuous blocking part.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (GB 2458762) in view of Kemper et al (“Kemper”) (US 6,345,480) and Daly et al (“Daly”) (US 2002/0095895).
Re claim 12, Whiting as modified discloses the finishing accessory according to claim 1, but fails to disclose wherein the at least one blocking part comprises a knock-in screw.
 However, Daly discloses wherein the at least one blocking part (16) comprises a knock-in screw (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finishing accessory of Whiting wherein the at least one blocking part comprises a knock-in screw as disclosed by Daly in order to provide additional securement and rigidity between the finishing profile and blocking part, as use of a screw in addition to snap-fit is more rigid and secure than snap-fit alone.    

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (GB 2458762) in view of Kemper et al (“Kemper”) (US 6,345,480) and Neuhofer (US 2008/0034696).
Re claim 14, Whiting as modified discloses the finishing accessory according to claim 1, but fails to disclose wherein a material forming the flexible hinge is different from a material forming the two rigid wings the deformable finishing profile, or a combination thereof.
 However, Neuhofer discloses wherein a material forming the flexible hinge is different from a material forming the two rigid wings the deformable finishing profile (4), or a combination thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finishing accessory of Whiting wherein a material forming the flexible hinge is different from a material forming the two rigid wings the deformable finishing profile, or a combination thereof as disclosed by Neuhofer in order to utilize a cheap, readily available, readily repeatable method of production, as extrusions are very well known and common in the art.  

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Interpretations:  No response is necessary regarding the claim interpretations.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that the combination of Whiting in view of Kemper fails to disclose a deformable finishing profile.  In support, Applicant contends that Whiting discloses a “non-deformable” curved cover member, citing page 7, 3rd full paragraph.  The Examiner can find no such statement in Whiting.  It does not appear that Whiting states that cover 14 is non-deformable anywhere throughout, nor does it preclude deformability.  Applicant further argues that the entirety of 14 pivots.  This may be the case.  However, adding the flexibility / deformability of Kemper would serve to allow for flexibility and play to ensure proper contact and alignment of the wings on each side on each floor surface (see, for example, the dashed line of 2’’’ in Fig. 1 allowing for such play via 4’).  Moreover, inclusion of the flexibility of Kemper would not prohibit in any way cover member 14 of Whiting from pivoting in its entirety.  
In addition, upon modification with the flexible hinge of Kemper, each rigid wing 20 of Whiting would be capable of pivoting downwardly, at least into contact with 24.  Features 24 and or 44 would act as stops preventing each rigid wing (one half of 20) from being brought closer to the other.  As such, the prior art, as modified, meets the claims.  Regardless of whether or not Whiting or Kemper specifically identify this stop function, as modified, they would function exactly as claimed.  There is no requirement that either reference explicitly recite the intended function.    
Applicant next argues that Kemper fails to disclose that the flexibility is “not between two cover wings” and “is not flexible.”  Unless the Examiner misinterprets Applicant’s argument, it is curious as to how a bending channel, permitting downward deflection of a wing, is considered “not flexible.”  Such bending clearly constitutes flexibility.  In addition, the wings are each located adjacent to (directly to the side of) each bending channel.  Thus, the flexible hinge (or each flexible hinge) is disposed between each rigid wing.  Nothing requires a flexible hinge centered between a rigid wing, or any other juxtaposition, other than being “between,” which the bending channels of Kemper clearly are.   Moreover, disposition of the bending channel of Kemper on the surface of / at the intersection of 40 and 20 of Whiting would result in a flexible hinge “at least partially between” two rigid wings (each half of 20).  Because of the disposition on 40, such placement would result in connection of the wings to each other.  
Applicant’s arguments concerning the dependent claims are addressed by the above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635